Citation Nr: 0630796	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
December 16, 2004.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD from December 16, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
February 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which granted service connection for PTSD 
with a 30 percent evaluation, effective April 23, 2001.  In a 
subsequent December 2003 rating decision, the RO granted an 
increased 50 percent evaluation for PTSD, effective April 23, 
2001.  In an August 2005 rating decision, after the receipt 
of new evidence, the RO granted a 70 percent evaluation for 
PTSD, effective December 16, 2004.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from State or local governments 
and current or former employers.  38 C.F.R. § 3.159(c) 
(2006).

The Board has reviewed the evidence on file and finds that 
additional development is necessary prior to appellate review 
of the veteran's claim.  The record shows that the veteran 
started receiving Social Security Administration (SSA) 
disability benefits in October 2004, and New York City 
Employees Retirement System (NYCERS) disability retirement 
benefits in December 2004.  SSA records and NYCERS Medical 
Board records have not been included in the claims file.  

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  

The Board finds that a remand for all medical records held by 
SSA and NYCERS is necessary.  The RO should continue their 
efforts to obtain SSA records unless it is reasonably certain 
that they do not exist or that further efforts would be 
futile. 

During the pendency of this appeal, CAVC held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, VA did not provide notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  The RO should also 
address this deficiency on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure any necessary 
releases from the veteran for SSA and 
NYCERS records.  The RO should then 
request, from the SSA and from NYCERS, 
all records pertinent to the veteran's 
claims for disability benefits as well as 
medical records relied upon concerning 
those claims.  If the search for such 
records has negative results, the RO 
should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   
 
3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
